DaNiels, J.:
Upon the first trial of this action the complaint was dismissed for the reason that it was considered that such an action could not properly be maintained. The Commission of Appeals reversed the judgment entered on that dismissal, and held that the action could be maintained. (The Mechanics and Traders' Bank of Jersey City v. Dakin, 51 N. Y., 519.) The case was argued before the decision of the case of Thurber v. Blanck (50 id., 80), which held the law to be the other way, and that such an action could not be maintained. After both decisions had been made this action came on for trial under the reversal of the judgment, and the direction of a new trial by the Commission of Appeals, and upon that trial the complaint was again dismissed, for the reason that the decision made by the Court of Appeals was to be considered and followed as the controlling authority. The plaintiff has again appealed, claiming that the decision of the Commission of Appeals has settled the question of its rights to maintain the present action against the defendants, and that this decision must be followed notwithstanding the contrary has been held by the Court of Appeals. In support of the appeal, authorities have been cited which maintain the position that a decision made in a case by one appellate tribunal will not be reconsidered in the same case by another having co-ordinate authority, when it may be pending upon another appeal, for the reason that the decision actually made will be held to be res ad,ju-dicata between the parties to it, and conclusively controlling upon them. (Justice v. Lang, 52 N. Y., 323; Terry v. Wait, 56 id., 91; Belton v. Baxter, 58 id., 411.) These authorities sustain that proposition, but they were not affected by the circumstance existing in this case, that the continuing court of last resort had, in the mean time, held the law to be different from the annunciation previously made of it. That distinguishes the present case from those cited in support of the appeal, and it is a circumstance whose effect cannot properly be disregarded, for it is clear now, from the effect of the last decision made, that the law was erroneously expounded in the decision made in this case. As the principle is now established by a decision which must be binding upon the court of last resort for the time being, the present action cannot be maintained. That has now become as much the law of the State as *433though it had been declared by an act of the legislature enacted at the same time, and it was operative and binding on the Special Term when this cause last came on for' trial. That court was bound to administer the law as it was then found to exist. The case was before it on its merits, and the Court of Appeals had held that such an action could not be maintained. That was, at the time, the law of the State, and in its administration the court could do no less than to dismiss the complaint. It would be entirely unreasonable for the court to hold that this action could be maintained, when all others depending on a similar state of facts must be dismissed, as would have been the case if the decision of the Commission of Appeals had been followed. There can be but one prevailing rule of law upon the same subject at the same time, and that which for the time exists should be followed as controlling. If no change had been made, the Court of Appeals would not have disturbed the conclusion of the commission in this case, even if that had been considered of doubtful soundness. But, without any application of that nature having beeD made, a general rule has been promulgated having the effect of abrogating that conclusion, and it cannot be supposed that the court will now allow this case to be disposed of by the application of a principle held not to be the law of the State. It would involve an- inconsistency which would subject the administration of justice to merited condemnation. That such an alternative would be tolerated is not to be supposed. For that reason the parties should not be subjected to the delay and expense, which would be caused by a judgment at this time in the plaintiff’s favor conformably to the decision of the Commission of Appeals, and its subsequent reversal and the direction of another trial by the Court of Appeals, for the purpose of' governing its disposition by the rule which that tribunal has now established as the law. The course taken at the trial was a more proper one, of applying the law to the facts, as that has finally become established by the determinations of the court of last resort.
The judgment appealed from should be affirmed.
Beady, J., concurred.